Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1-20 are allowed because the prior art of record cannot anticipate Applicant’s claimed -invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a CO clean-up catalyst (CUC) mounted on the exhaust pipe downstream of the SCR catalyst and purifying CO contained in the exhaust gas; and an exhaust flow changer mounted on the exhaust pipe between the ammonia production catalyst module and the SCR catalyst, and controlling a flow of the exhaust gas such that the exhaust gas passing through the ammonia production catalyst module flows to one of the SCR catalyst and the CUC, wherein the exhaust gas passing through the SCR catalyst is continuously supplied to the CUC.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “a bypass mode at which the exhaust gas passing through the 42Attorney Docket No. 15438-859 ammonia production catalyst module flows to the CUC, the after treatment method comprising: determining whether a temperature of the SCR catalyst is higher than or equal to a first predetermined temperature during operating the engine at a stoichiometric AFR; and converting the operation of the exhaust flow changer into the 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746